Title: From Benjamin Franklin to Thomas-François Dalibard, 9 December 1761
From: Franklin, Benjamin
To: Dalibard, Thomas-François


          
            Monsieur,
            [December 9, 1761]
          
          Il y a quelques années que la guerre a interrompu notre correspondance. Mon ami le Docteur Shippen partant pour voir Paris, j’ai profité de cette occasion pour vous communiquer l’extrait ci-joint d’une Lettre que j’ai reçûe de M. Kinnersley que j’imagine qui vous fera plaisir. Je suis, etc.
          
            Benjamin Franklin
          
        